CRAIN, J.
lain this domestic proceeding, Kendrick D. Jupiter appeals a July 18, 2014 judgment denying his rule for contempt against his ex-wife, and mother of his two children. Because the July 18, 2014 judgment is interlocutory and not appealable, we dismiss this appeal.
*1020DISCUSSION
Jurisdiction is the legal power and authority of a court to hear and determine an action or proceeding involving the legal relations of the parties, and to grant the relief to which they are entitled. La.Code Civ. Pro. art. 1. We have a duty to examine subject matter jurisdiction sua sponte, even when the issue is not raised by the litigants. Swanson v. Department of Public Safety and Corrections, 01-1066 (La.App. 1 Cir. 6/21/02), 837 So.2d 634, 636.
This court’s appellate jurisdiction extends to final judgments. See La.Code Civ. Pro. art. 2083 A. A final judgment determines the merits of a controversy, in whole or in part. La.Code Civ. Pro. art. 1841. In contrast, an interlocutory judgment does not determine the merits, but decides only preliminary matters in the course of an action. La.Code Civ. Pro. art. 1841. An interlocutory judgment is ap-pealable only when expressly provided by law. La.Code Civ. Pro. art. 2083C.
This court has held that a judgment denying a rule for contempt is interlocutory, as it does not determine the merits of the case. See La.Code Civ. Pro. art. 1841; Buxton v. Buxton, 10-2182 (La.App. 1 Cir. 3/28/12), 2012 WL 1070012, p. 2. Further, this court has recognized that no law expressly provides for an appeal of a judgment denying a rule for contempt. See Buxton, 2012 WL 1070012 at p. 2. Thus, this court lacks jurisdiction to review the July 18, 2014 judgment on appeal.
I ¡.CONCLUSION
Considering the foregoing, we find that this court lacks appellate jurisdiction to review the July 18, 2014 judgment. Accordingly the instant appeal is dismissed. However, the trial court is ordered to set a return date for a writ application pursuant to Jupiter’s notice of appeal filed on August 18, 2014. Any such application must comply with the Uniform Rules of Louisiana Courts of Appeal, Rules 4-1, et seq., and must contain a copy of this opinion.
APPEAL DISMISSED WITH ORDER.